Citation Nr: 1517222	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE
 
Entitlement to a rating higher than 10 percent for a left wrist sprain.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 1982 to November 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
 
FINDING OF FACT
 
The Veteran's left wrist sprain is not manifested by ankylosis.  
 
 
CONCLUSION OF LAW
 
The criteria for a rating higher than 10 percent for a left wrist sprain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.27, 4.71a, Diagnostic Codes 5019-5215 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2010 VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice regarding the assignment of disability ratings and effective dates.  
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.
 
A disability evaluation is based on the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
The Veteran appeals the denial of a rating higher than 10 percent for nonunion of the left (dominant) wrist sprain.  Her disability is rated under Diagnostic Codes 5019-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Diagnostic Code 5019 directs that bursitis is to be rated on limitation of motion of the affected part.  
 
Diagnostic Code 5215, in turn, governs limitation of motion of the wrist.  Under Diagnostic Code 5215, there is no scheduler evaluation higher than 10 percent.  Diagnostic Code 5214, however, is used in rating ankylosis, i.e., fixation of the wrist.  Under this Code a 30 percent disability evaluation is assigned for the major wrist when there is favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a.
 
The normal range of wrist motion is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.
 
While the evidence shows that left wrist dorsiflexion was limited to 40 degrees, the objective record is devoid of any evidence of ankylosis.  Rather, the May 2010, April 2013 and March 2015 VA examinations specifically documented that the Veteran did not have ankylosis of the left wrist in any plane of motion.  Likewise a private examination in April 2011 did not show any evidence of left wrist ankylosis.  In the absence of ankylosis of the left wrist, a higher rating is not permissible under 38 C.F.R. § 4.71a, Diagnostic Code 5214. 
 
The Veteran reports left wrist pain and swelling, and functional limitations to include trouble twisting, turning, tying, typing, writing and lifting.  The Board accepts that the Veteran has some degree of functional impairment, pain, and pain on motion.  See DeLuca.  The Veteran is competent to report such symptoms and limitations, and the Board finds her reports of symptomatology to be credible.  The lay statements of record detailing the Veteran's functional and occupational limitations due to her left wrist are competent and credible.  Neither the lay nor medical evidence, however, reflects the functional equivalent of symptoms required for a higher evaluation, i.e. favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  Although the Veteran reports wrist pain, such is considered in the current evaluation, and here the evidence preponderates against finding that the appellant's left wrist pain is so severe that it causes the functional equivalent of favorable ankylosis.   See 38 C.F.R. §§ 4.59, 4.71a.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that no more than a 10 percent rating is warranted.
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for her disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
 
As to whether this case should be referred for an extrascheduler rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Veteran reports her left wrist disability causes difficulties with twisting, turning, tying, typing, writing and lifting.  The Board notes, however, that the manifestations of her disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the left wrist, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering her current rating.  There is no reason to believe that the average industrial impairment from the disability is in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.
 
The Board has also considered whether an inferred claim for total disability based on individual employability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the April 2013 VA examiner noted that the Veteran's left wrist disability impacted her work as she has difficulty with typing, twisting and turning objects, and lifting or carrying objects.  The lay and medical evidence, however, preponderates against finding that the Veteran is unemployable as a result of her service connected left wrist disability.  Therefore, any inferred claim of entitlement to individual unemployability benefits is inapplicable in this case.  
 
 

ORDER
 
Entitlement to a rating higher than 10 percent for a left wrist sprain is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


